Case 0:21-cv-60118-RAR Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 IRENE GRIFFIN and SAMUEL GRIFFIN,                ) Case No.:
                                                  )
                    Plaintiffs,                   )
                                                  )
        vs.                                       )
                                                  )
 SPECIALIZED LOAN SERVICING, LLC,                 )
                                                  )
                    Defendant.                    )
                                                  )
                                                  )

        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT BASED ON
       FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. §§ 1331 AND 1441

        Defendant Specialized Loan Servicing, LLC (“SLS” or “Defendant”) hereby files this

 Notice of Removal, pursuant to 28 U.S.C. 28, and removes to the United States District Court for

 the Southern District of Florida, the cause of action currently pending in the County Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, styled Irene Griffin and Samuel

 Griffin v. Specialized Loan Servicing, LLC, Case No. COCE-20-038260, on the following grounds:

                                      Memorandum of Law

        1.      This Notice of Removal is founded and based upon a federal question pursuant to

 28 U.S.C. §§ 1331 and 1441. Plaintiffs, Irene Griffin and Samuel Griffin (“Plaintiffs”), originally

 filed this civil action on or about December 22, 2020, in the County Court of the Seventeenth

 Judicial Circuit in and for Broward County, Florida. Plaintiffs are seeking monetary damages from

 the Defendant. As required by 28 U.S.C. § 1446(a), a copy of the process, pleadings, orders and

 other documents presently contained in the state court file and available for copying are attached

 to this Notice as Exhibit 1.

        2.      SLS is the sole Defendant named in this action.
Case 0:21-cv-60118-RAR Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 4




         3.     Defendant was served on December 30, 2020. Accordingly, this Notice of Removal

 is timely filed within thirty (30) days of the date of service pursuant to 28 U.S.C. § 1446(b).

         4.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

 the United States District Court for the district and division corresponding to the place where the

 state-court action is pending.

         5.     Plaintiffs’ alleged claim in the State Court Action arises pursuant to federal law,

 i.e., the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1682, et. seq., See Compl.

 Thus, this action states a basis for original subject matter jurisdiction under 28 U.S.C. § 1331 and

 47 U.S.C. § 227, and therefore this removal is made pursuant to 28 U.S.C. § 1441(a).

         6.     The remaining count of the Complaint, which is based on the Florida Consumer

 Collection Practices Act (“FCCPA”), relates to the same set of facts as the federal claim, and

 therefore this Court has supplemental jurisdiction over the same in accordance with 28 U.S.C. §§

 1367(a) and/or 1441(c). See generally Compl.

         7.     Plaintiffs’ Complaint is removable to the United States District Court for the

 Southern District of Florida because the Complaint presents a federal question. Specifically, 28

 U.S.C. § 1331 provides that “district courts shall have original jurisdiction over all civil actions

 arising under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331.

 Plaintiffs’ claims provide the basis for this Court’s jurisdiction as they have brought suit under the

 laws of the United States. Accordingly, SLS is entitled to remove this action in accordance with

 28 U.S.C. § 1441(a).

         8.     Written notice of the filing of this Notice of Removal is being served on Plaintiffs,

 and a copy of this Notice of Removal is being filed with the Clerk of the County Court for the




                                                   2
 #81528333_v1
Case 0:21-cv-60118-RAR Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 4




 Seventeenth Judicial Circuit, in and for Broward County, Florida, in compliance with 28 U.S.C.

 1446(d).

         WHEREFORE, Specialized Loan Servicing, LLC, requests that the above-styled action

 now pending against them in the County Court in and for Broward County, Florida, be removed

 to this Court.

 Dated: January 19, 2021                           Respectfully submitted,

                                                   HOLLAND & KNIGHT LLP

                                                   /s/ Wesley Ridout
                                                   Carter Burgess, Esq.
                                                   Florida Bar No. 58298
                                                   Wesley Ridout, Esq.
                                                   Florida Bar No. 084609
                                                   50 North Laura Street, Suite 3900
                                                   Jacksonville, Florida 32202
                                                   Telephone: (904) 353-2000
                                                   Facsimile: (904) 358-1872

                                                   Attorney for Defendant
                                                   Specialized Loan Servicing, LLC




                                               3
 #81528333_v1
Case 0:21-cv-60118-RAR Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of January, 2021, the foregoing document was

 served via the Court’s CM/ECF system and via email to:


         Shera Erskine Anderson, Esq.
         20801 Biscayne Blvd., #403
         Miami, FL 33180
         Shera_Anderson@outlook.com

         Attorney for Plaintiffs

                                                  /s/ Wesley Ridout
                                                  Attorney




                                              4
 #81528333_v1
